MOORMAN, Circuit Judge
(dissenting).
While I think it was within the power of the court to suspend the rule and extend the time for the filing of the narrative testimony [United States v. Breitling, 20 How. 252, 15 L. Ed. 900; Woodbury v. Andrew Jergens Co., 61 F.(2d) 736, 739 (2 C. C. A.)], I cannot agree that the rule is invalid. It seems to me to be essentially a rule of procedure to regulate the practice and facilitate the business of the court, and not a rule that enlarges or restricts jurisdiction or abrogates or modifies substantive law. Southern Pacific Co. v. Johnson, 69 F. 559 (9 C. C. A.); Clymer v. United States, 38 F.(2d) 581 (10 C. C. A.); Holmes v. Ginter Restaurant Co., 54 F.(2d) 876 (1 C. C. A.).